Citation Nr: 1535793	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  10-22 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable disability rating for bilateral hearing loss for the period from February 16, 2009 to March 27, 2014, in excess of 20 percent from March 28, 2014 to February 18, 2015, and in excess of 30 percent from February 19, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1990 to March 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a
June 2009 rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA)
Regional Office (RO).  By that rating action, the RO, in part, granted service connection for a bilateral hearing loss disability; an initial noncompensable disability rating was assigned, effective February 16, 2009.  The Veteran appealed the RO's assignment of an initial noncompensable disability rating assigned to this disability to the Board.

In July 2013, the Veteran also perfected an appeal as to a claim of entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  In a September 2013 statement to VA, the Veteran indicated that an initial 70 percent rating for PTSD, effective from April 25, 2013 would satisfy his appeal with respect to this issue.  By a September 2013 rating action, the RO assigned an initial 70 percent rating to the Veteran's PTSD, effective April 25. 2013.   Therefore, this issue is no longer before the Board.  See 38 C.F.R. § 20.204 (2015).  (Parenthetically, the Board observes that by a February 2015 rating action, the RO granted an initial 100 percent disability rating to the service-connected PTSD, effective October 6, 2014).  

The Veteran testified at a videoconference hearing before an Acting Veterans Law Judge (AVLJ) in April 2014.  A copy of the hearing transcript has been associated with the Veteran's electronic record.

Finally, by an April 2015 rating action, the RO assigned initial 20 and 30 percent disability ratings to the service-connected bilateral hearing loss disability, effective March 28, 2014 and February 19, 2015, respectively.  Because the initial 20 and 30 percent evaluations assigned to the service-connected bilateral hearing loss do not represent the maximum ratings available for this disabilty, his initial evaluation claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  As such, the Board has framed the initial evaluation issue on appeal as reflected on the title page.  See, too, Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).


FINDING OF FACT

In a July 2015 written statement to the Board, prior to the promulgation of a decision, the Veteran, through his authorized representative, withdrew his appeal pertaining to the claim of entitlement to an initial compensable disability rating for a bilateral hearing loss disability for the period from February 16, 2009 to March 28, 2014, in excess of 20 percent from March 28, 2014 to February 18, 2015, and in excess of 30 percent from February 19, 2015. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal regarding the claim of entitlement to an initial compensable disability rating for a bilateral hearing loss disability for the period from February 16, 2009 to March 27, 2014, in excess of 20 percent from March 28, 2014 to February 18, 2015, and in excess of 30 percent from February 19, 2015, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, has withdrawn this appeal as to the issue of entitlement to an initial compensable disability rating for a bilateral hearing loss disability for the period from February 16, 2009 to March 27, 2014, in excess of 20 percent from March 28, 2014 to February 18, 2015, and in excess of 30 percent from February 19, 2015, and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

ORDER

The appeal is dismissed.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


